Case 19-04687-DSC11   Doc 1    Filed 11/14/19 Entered 11/14/19 13:42:59   Desc Main
                              Document      Page 1 of 7
Case 19-04687-DSC11   Doc 1    Filed 11/14/19 Entered 11/14/19 13:42:59   Desc Main
                              Document      Page 2 of 7
Case 19-04687-DSC11   Doc 1    Filed 11/14/19 Entered 11/14/19 13:42:59   Desc Main
                              Document      Page 3 of 7
Case 19-04687-DSC11   Doc 1    Filed 11/14/19 Entered 11/14/19 13:42:59   Desc Main
                              Document      Page 4 of 7
Case 19-04687-DSC11   Doc 1    Filed 11/14/19 Entered 11/14/19 13:42:59   Desc Main
                              Document      Page 5 of 7
    x
    a
    M
    s
    A
    o
    t
    i
    d
    e
    r
    C
    {
    1
    k
    b
    }




Noble Bank                             Clark Law Firm                           Ko Capital, LLC
c/o Eric Pruitt, Esq.                  2100 First Avenue North, Ste. 600        126 Mount Vista Ave
420 20th Street North, Ste. 1400       Birmingham, AL 35203                     Greenville, SC 29605
Birmingham, AL 35203



Redmont Bank                           Clearfork Construction, Inc.             Magic City Printing
c/o Jesse Vogtle                       6630 Corporation Parkway, 220            112 Walter Davis Drive, Ste. D
P.O. Box 306                           Fort Worth, TX 76126                     Birmingham, AL 35209
Birmingham, AL 35201



ServisFirst Bank                       Cook's Pest Control                      Maynard, Cooper & Gale, P.C.
c/o Brian Walding, Esq.                P.O. Box 59214                           1901 Six Avenue North
2227 1st Avenue South, #100            Birmingham, AL 35259-9214                240 Regions/Harbert Plaza
Birmingham, AL 35233                                                            Birmingham, AL 35203-2602



Internal Revenue Service               Coyote                                   NeoPost
P.O. Box 7346                          P.O. Box 742636                          P.O. Box 6813
Philadelphia, PA 19101-7346            Atlanta, GA 30374                        Carol Stream, IL 60197-6813




State Of Alabama                       Desired Temp Service Contractors, Inc.   Noblebank & Trust
Department Of Revenue/Legal Division   P.O. Box 268                             P.O. Box 998
P.O. Box 320001                        Bessemer, AL 35021                       Anniston, AL 36202
Montgomery, AL 36132-0001



Alabama Power                          Jefferson County Dept. of Health         Paula Preston
P.O. Box 242                           1400 6th Avenue South                    15 The Falls Drive
Birmingham, AL 35292                   Birmingham, AL 35233                     Birmingham, AL 35216




American Express                       Johnathan I Veazey                       Petra RMS
NEED ADDRESS                           NEED ADDRESS                             2140 11th Avenue South, Ste. 400
                                                                                Birmingham, AL 35205




Andan                                  Kemco                                    Redmont Advisory Group, LLC
7107 Gadsden Hwy, Unit 101A            P.O. Box 130609                          820 Shades Creek Parkway, Ste. 1
Trussville, AL 35173                   Birmingham, AL 35213                     Birmingham, AL 35209




Bluegrace Logistics                    Kenneth A. Williams                      Redmont Private Debt Fund III
P.O. Box 4964, Dept. 108               15670 Highway 42                         820 Shades Creek Parkway, Ste. 1
Houston, TX 77210-4964                 Shelby, AL 35143-7124                    Birmingham, AL 35209



        Case 19-04687-DSC11        Doc 1    Filed 11/14/19 Entered 11/14/19 13:42:59        Desc Main
                                           Document      Page 6 of 7
Schaum Shieh Architecture Corporation
4916 Kelvin Drive, Ste. 12
Houston, TX 77005




Selective Insurance
P.O. Box 782747
Philadelphia, PA 19178-2747




Sirote & Permutt, P.C.
2311 Highland Avenue South
Birmingham, AL 35205




Stone Avant & Daniels, P.C.
1801 Oxmoor Road, Ste. 200
Birmingham, AL 35209




Sysco
1000 Sysco Drive
Calera, AL 35040




The Bancorp Bank
Lease Payment Center
P.O. Box 140733
Orlando, FL 32814-0733



Travelers
P.O. Box 660317
Dallas, TX 75266-0317




Uline
ATTN: Accounts Receivable
P.O. Box 88741
Chicago, IL 60680-1741



Warren Averett, LLC
2500 Acton Road
Birmingham, AL 35243



      Case 19-04687-DSC11        Doc 1    Filed 11/14/19 Entered 11/14/19 13:42:59   Desc Main
                                         Document      Page 7 of 7
